COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00647-CV
Style:                    Karen Kristine Silvio v. Jason B. Ostrom and Nicole Sain
Date motion filed*:       October 1, 2014
Type of motion:           Motion for Extension of Time to Pay Clerk’s Record & Filing Fees
Party filing motion:      Appellant
Document to be filed:     Written confirmation of payment of Clerk’s Record and Filing Fees

Is appeal accelerated?       No

If motion to extend time:
       Original due dates:                  8/21/14 (Filing Fee) & 9/6/14 (Clerk’s Record)
       Number of extensions granted:        0-Current Due Dates: 9/22/14 (Fee) & 10/10/14 (CR)
       Date Requested:                      November 30, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: December 1, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant was sent notices by the Clerk of this Court about the filing fee that was
          due by September 22, 2014, and the Clerk’s Record fee, now due by October 10,
          2014. However, because appellant is pro se and provided evidence of problems
          receiving her mail, her motion is granted, but no further extensions will be
          granted. Accordingly, if appellant fails to provide written confirmation of
          payment of both filing and Clerk’s Record fees by December 1, 2014, the Court
          may dismiss the appeal without further notice. See TEX. R. APP. P. 4.1(a), 42.3(c).

Judge’s signature: /s/ Laura C. Higley
                   

Date: October 7, 2014

November 7, 2008 Revision